Citation Nr: 1513652	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO. 10-36 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for delusional disorder, paranoid persecutory type (claimed as bipolar disorder secondary to sexual harassment).

2. Entitlement to service connection for implant behind the right ear (previously claimed as the left ear).

3. Entitlement to service connection for cauterization of the fallopian tubes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1985 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issue of service connection for delusional disorder, paranoid persecutory type (claimed as bipolar disorder secondary to sexual harassment) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran is not shown to have a current diagnosis of an implant behind the right ear (previously claimed as the left ear).

2. The Veteran is not shown to have a current diagnosis of cauterization of the fallopian tubes.


CONCLUSIONS OF LAW

1. The criteria for service connection for implant behind the right ear (previously claimed as the left ear) have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2. The criteria for service connection for cauterization of the fallopian tubes have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). Notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letters dated in October 2007 and June 2008 the RO informed the Veteran of its duty to assist her in substantiating her claim under the VCAA and the effect of this duty upon her claim. In addition, these letters also informed her of how disability ratings and effective dates are assigned. See id. at 484. The Veteran has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify the Veteran has been satisfied.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service treatment records, and also secured an examination in furtherance of the Veteran's claim. The Veteran has not identified any additional pertinent treatment records that VA has been unable to obtain. VA has no duty to assist that was unmet. 38 C.F.R. § 3.159(c)(1)-(3). VA issued a formal finding as to the unavailability of certain STRs. The Board finds, therefore, that VA has satisfied its duty to assist the Veteran. 

The Veteran has not been afforded VA examinations for the claimed disabilities, implant behind the right ear (previously claimed as the left ear) or cauterization of the fallopian tubes. VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; (3) the current disability may be associated with the in-service event; and (4) there is insufficient evidence to make a decision on the claim. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there existed insufficient evidence of a current disability as to these claimed disabilities and there is sufficient evidence to make a decision thereon.

Service Connection

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007). The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown to be present. 38 U.S.C.A. §§ 1110, 1131. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. §§ 1110, 1131. In the absence of proof of a present disability there can be no valid claim. Brammer, 3 Vet. App. at 225. 

Implant Behind Right ear

In this case, there is no current medical evidence showing a diagnosis of an implant behind the right ear (previously claimed as the left ear). As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between active service and the implant behind the right ear (previously claimed as the left ear). Thus, service connection for the same is not warranted. 

The Veteran's available STRs are silent for complaint, treatment, or diagnosis of an implant behind the right ear (previously claimed as the left ear). More important, her March 2008 routine VA medical examination found nothing related to the claimed disability. Finally, the Veteran's own testimony at her December 2014 hearing was decidedly unclear as to the basis of her beliefs, including, for instance, "I think they put this tracking device in there and . . . I believe that either somebody wanted to have a tracking device on me so they could always follow me around to keep stealing my patent."

Based on the above, pursuant to 38 U.S.C.A. §§ 1110 and 1131, since the Veteran does not have a current disability, in this case, the implant behind the right ear (previously claimed as the left ear), for which service connection can be granted, the claim must be denied by operation of law. 

Cauterized Fallopian Tubes

In this case, there is no current medical evidence showing a diagnosis of cauterization of the fallopian tubes. As there is no evidence establishing a current diagnosis of such, there cannot be a discussion as to whether there exists a medical nexus between active service and the cauterization of the fallopian tubes. Thus, service connection for the same is not warranted. 

The Veteran's available STRs are silent for complaint, treatment, or diagnosis of the cauterization of the fallopian tubes. More important, her March 2008 routine VA medical examination found nothing related to either claimed disability. Finally, the Veteran's own testimony at her December 2014 hearing was decidedly unclear (for instance, "I don't know if I was cauterized or not") as to the basis for her belief in the existence of these two ailments.

Based on the above, pursuant to 38 U.S.C.A. §§ 1110 and 1131, since the Veteran does not have a current disability, in this case, the cauterization of the fallopian tubes, for which service connection can be granted, the claim must be denied by operation of law. 


ORDER

Service connection for implant behind right ear (previously claimed as left ear) is denied.

Service connection for cauterization of fallopian tubes is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

The Veteran claims service connection for a delusional disorder, paranoid persecutory type (claimed as bipolar disorder secondary to sexual harassment). The Board, however, does not have the medical expertise to determine the nature and etiology of such a disorder. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claims for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should obtain an addendum opinion regarding the nature and etiology of the Veteran's delusional disorder, paranoid persecutory type (claimed as bipolar disorder secondary to sexual harassment).

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2008 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

After reviewing the record, examining the Veteran (if necessary), and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions for each diagnosed disorder as to the following:

a) Whether it is medically undebatable that the Veteran's psychiatric disorder (as opposed to personality disorder(s), for which service connection may not be granted) preexisted her entry into active military service.

 b) If it is found as medically undebatable that one of the Veteran's psychiatric disorders clearly preexisted service, whether it is also medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

c) If the Veteran's psychiatric disorder is not found to have preexisted a period of active service, whether it is as least as likely as not (50 percent or greater probability) that it began in or is related to active military service.

d) Because the Veteran carries a diagnosis of a personality disorder as well as acquired psychiatric disorders, whether his separate acquired psychiatric disabilities were superimposed upon his preexisting personality disorder(s) in service resulting in a current psychiatric disorder. 

The examiner is asked to reconcile any opinion with any service personnel records, service treatment records, Social Security Administration records, the April 2008 VA medical opinion, and the Veteran's contentions. 

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the requested opinions have been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.
If the report is deficient in any way, it should be
returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


